Citation Nr: 1704665	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to May 1985 (Navy), from September 2001 to September 2002 (Air Force), and from February 2003 to June 2003 (Air Force) as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He served in the Air National Guard from July 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City. RO jurisdiction has since changed. 

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconference; a transcript of that hearing is of record.

In September 2014 and July 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
	
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Sleep apnea did not manifest in service and is not attributable to service or is otherwise related to ACDUTRA/INACDUTRA.




CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service or ACDUTRA/INACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2014 and July 2015, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding service records and obtain a clarifying opinion as to the etiology of the Veteran's sleep apnea.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the agency of original jurisdiction (AOJ) obtained outstanding service records and also obtained an additional VA medical opinion as to the etiology of the Veteran's sleep apnea.  The Veteran's claim was readjudicated most recently via a June 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in June 2009, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  Here, during the November 2013 Board hearing, the VLJ clarified the issue on appeal (service connection for sleep apnea); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's current sleep apnea and his service; clarified the type of evidence that would support the Veteran's claim; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that the Veteran is currently in receipt of SSA benefits.  The record further demonstrates that the RO requested records in connection with the Veteran's SSA disability benefits claim from the SSA in March 2012, and in a subsequent response dated March 2012, the SSA informed the RO that there are no medical records in connection with the Veteran's SSA disability benefits claim.  The Veteran was informed of the negative response from the SSA in a letter dated March 2012.  The Veteran has not submitted or identified any outstanding evidence pertaining to his SSA records which could be obtained to substantiate the claim.  
The Veteran was provided a VA examination in March 2015 and addendum opinions were obtained in January 2016 and June 2016.  The reports of the examination and opinions reflect that the examiner reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He testified before the undersigned VLJ in November 2013.  

Accordingly, the Board will proceed to a decision.

Service connection for sleep apnea

The Veteran contends that he has sleep apnea that is related to his service to include ACDUTRA/INACDUTRA.  
  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. § 3.6(a) (2016).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As to a current disability, the competent and probative evidence of record documents sleep apnea.  See, e.g., the March 2015 VA examination report.  

Turning to in-service incurrence of an injury or disease, the Veteran's available service treatment records are absent complaints of or treatment during service as well as ACDUTRA/INACDUTRA.  However, the Veteran contends that during service, he snored and was tired during the day.  In this regard, the Board notes that the Veteran is competent to attest to snoring during service and feeling tired during the day.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report snoring during service.  The Board has no reason to doubt that the Veteran experienced such problems during service, and finds him credible with regard to his reported in-service snoring and feeling tired.  
     
The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current sleep apnea is related to his service.  

Specifically, the Veteran was provided a VA examination in March 2015.  The VA examiner noted the Veteran's report of a history of snoring at night and feeling sleepy during the day.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with moderately severe obstructive sleep apnea and opined in a June 2016 addendum report that it is less likely than not that the Veteran's sleep apnea is related to service to include any training period.  The examiner's rationale for his conclusion was based on his finding that the available service treatment records to include the training records were absent symptoms that may be suggestive of or consistent with obstructive sleep apnea.  The examiner also noted that obstructive sleep apnea is characterized by recurrent collapse of the pharyngeal airway during sleep resulting in substantially reduced airflow despite ongoing breathing efforts.  Further, this leads to intermittent disturbance in gas exchange and fragmented sleep.  Moreover, the factors that are affected include upper airway anatomy, arousal threshold, body habitus, and stability of the respiratory control system.  Of those factors, the major risk factor for obstructive sleep apnea is obesity.  Pertinently, the examiner reported that the risk for obstructive sleep apnea in a male with a BMI greater than 30 is 50 percent.  In this regard, when the Veteran was initially diagnosed with sleep apnea in 2008, his BMI was 32.  The examiner also noted the Veteran's age and gender as risk factors for the current sleep apnea.  

The March 2015 VA examination with June 2016 addendum was based upon thorough analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of in-service symptomatology consistent with obstructive sleep apnea.  The examiner also noted the Veteran's report of snoring at night and feeling sleepy during the day and further indicated that these sleep apnea symptoms were attributed to the Veteran's obesity, age, and gender.    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current sleep apnea is not related to service or any training period.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
As discussed above, the Board notes that the Veteran has indicated that his current obstructive sleep apnea is related to his service and ACDUTRA/INACDUTRA.  To the extent the Veteran asserts that his current obstructive sleep apnea is related to his service and his ACDUTRA/INACDUTRA, he is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service and he could not continue to be in service due to the sleep apnea.  However, the record does not document any findings of symptoms associated with sleep apnea in any of the available treatment records.  The Board further notes that the Veteran testified during the November 2013 Board hearing that when he was diagnosed with sleep apnea in November 2008, he was not on orders.  See the November 2013 Board hearing transcript, page 11.  He also reported "very good health" on service examination in June 2006 with no findings of sleep apnea or symptoms associated therewith.  Indeed, the lay evidence is inconsistent with the report of good health and generally silent history of symptoms associated with sleep apnea until 2008.  The Board also finds that the Veteran's statements do not outweigh the opinion of the VA examiner who provided a thorough examination of the Veteran, considered his medical history and thereafter indicated that the Veteran's current sleep apnea is due to his obesity, age, and gender.  Thus, these arguments do not outweigh the specific findings of the VA examiner who is a skilled neutral professional.
  
In short, the more credible and probative evidence establishes that the Veteran's current sleep apnea was not manifest during service and ACDUTRA/INACDUTRA.
  
For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


